             Case 1:20-cv-05745-JPO Document 1 Filed 07/23/20 Page 1 of 14




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------------- X
 DANIEL RIEGER,                                                      :
                                                                     :   20 CIV. 5745
                                 Plaintiff,                          :
                                                                     :
                  -against-                                          :   COMPLAINT
                                                                     :   WITH JURY DEMAND
 CAMGT 510 W42 RESTAURANT OPERATING                                  :
 LLC, CACHET HOTEL AMERICAS                                          :
 CORPORATION, AND CACHET HOSPITALITY                                 :
 GROUP,                                                              :
                                                                     :
                                 Defendants.                         :
 ------------------------------------------------------------------- X


                 Plaintiff, Daniel Rieger (“Rieger” or “Plaintiff”) for his Complaint against CAMGT

510 W42 Restaurant Operating LLC, Cachet Hotel Americas Corporation, and Cachet Hospitality

Group (collectively “Cachet” or “Defendants”), alleges as follows:

                                   THE NATURE OF THE ACTION

        1.       Rieger brings this civil action against Defendants for retaliation against him for his

role in opposing sexual harassment of a female employee of Cachet by the Chief Development

Officer of Cachet, in violation of (i) Title VII of the Civil Rights Act of 1964, as amended 42

U.S.C. § 2000e et seq. (“Title VII”); (ii) New York State Executive Law § 296 et seq. (“New York

State Human Rights Law”); and (iii) the Administrative Code of the City of New York § 8-101 et

seq. (“New York City Human Rights Law”).

                                              THE PARTIES

        2.       Plaintiff, Daniel Rieger, is an individual that resides in Westchester County, New

York.




                                                       1
              Case 1:20-cv-05745-JPO Document 1 Filed 07/23/20 Page 2 of 14




         3.       Defendant CAMGT 510 W42 Restaurant Operating LLC is a limited liability

company with its principal place of business located at 510 West 42nd Street, New York, New York

10036.

         4.       Defendant Cachet Hotel Americas Corporation is a corporation with its principal

place of business located at 501 Santa Monica Blvd., Suite 702, Santa Monica, California 90401.

         5.       Defendant Cachet Hospitality Group is a business with its principal place of business

located at 501 Santa Monica Blvd., Suite 702, Santa Monica, California 90401.

                                   JURISDICTION AND VENUE

         6.       Jurisdiction is founded upon 28 U.S.C. § 1331 and supplemental jurisdiction under

28 U.S. C. § 1367.

         7.       Venue is proper in this district under 28 U.S.C. § 1391(b) because a substantial part

of the events giving rise to Rieger’s claims occurred in the Southern District of New York.

         8.       Rieger received Notice of Right to Sue from the United States Equal Employment

Opportunity Commission, and is filing this Complaint within ninety days of receiving such Notice of

Right to Sue.

                                                FACTS

THE EEOC FOUND “REASONABLE CAUSE”
TO BELIEVE CACHET RETALIATED AGAINST RIEGER

         9.       At the conclusion of its investigation, the EEOC issued the following Final

Determination finding reasonable cause to believe Cachet retaliated against Rieger in violation of

Title VII for his reporting to management a sexual harassment incident of a Cachet female waitress

by Cachet’s male Chief Development Officer that included trying to bribe the employee with

money in exchange for sex and unwelcome physical touching.




                                                    2
         Case 1:20-cv-05745-JPO Document 1 Filed 07/23/20 Page 3 of 14




              FINAL DETERMINATION

              I issue the following determination on the merits of the subject charge.
              Respondent (“Cachet Hotel Americas Corp. & Cachet Hospitality Group”)
              is an employer within the meaning of Title VII of the Civil Rights Act of
              1964, as amended. All requirements for coverage have been met.

              Charging Party alleges that he was retaliated [against] by termination for
              reporting a sexual harassment incident that occurred involving a Cachet
              female employee. He commenced employment as the Director of Food and
              Beverage for Cachet Hotel on September 5, 2018. On December 2, 2018,
              he witnessed Cachet’s Chief Development Officer portraying sexual
              misconduct behavior against a Cachet female employee. This included
              bribing the employee with money in exchange for sex. The Charging Party
              reported the incident to a Managing Director. The Chief Operating Officer
              was notified, and he took no action to remedy the harassment. On December
              4, 2018, the Vice President of Food & Brand Management and a Human
              Resources Manager both held a meeting with the Charging Party. They both
              informed him of his termination stating they could not afford his salary.
              Their developing outlets were not in operation at the time. Charging Party
              alleges Cachet decided to hire two more new employees, one was a week
              and a half apart prior to his termination, and Cachet also hired (“Alex Glen”)
              to fill in a Director of Programming position, after his termination.

              Respondent denies discriminating against Charging Party. In its position
              statement, Respondent asserts that the Charging Party lacked job
              performance and failed to accomplish an effective Food and Beverage
              operating procedures in place. Respondent claims Charging Party was hired
              to oversee three Cachet venues to maintain high revenues, for which he had
              caused a significant drop in revenue from one of the three venues.
              Respondent also asserts they were going through a restructuring stage of
              their company.

              Respondent’s asserted defense does not withstand scrutiny and the
              Commission has determined that there is reasonable cause to believe
              that Respondent’s retaliation against Charge Party, for having engaged
              in a protected activity, in violation of Title VII of the Civil Rights Act
              of 1964, as amended.

              This determination is final.




Rieger’s allegations



                                                3
          Case 1:20-cv-05745-JPO Document 1 Filed 07/23/20 Page 4 of 14




        10.     Rieger was employed by Cachet as the Director of Food and Beverage for its

Cachet Boutique New York Hotel (“Cachet Hotel”) located at 510 West 42nd Street for only about

3 months from September 5, 2017 to Cachet’s termination of his employment on Monday,

December 4, 2017 – only 2 days after he was involved in reporting a serious incident of sexual

harassment of a female Cachet employee by Cachet’s male Chief Development Officer.

        11.     On September 5, 2017, Rieger commenced employment as the Director of Food

and Beverage for Cachet Hotel.

The sexual harassment of a female employee by Cachet’s male Chief Development Officer
on Saturday, 12/2/17

        12.     On the evening of Saturday, December 2, 2017, Gabriel Galicot, Cachet’s Chief

Development Officer, walked into the Cachet Hotel restaurant Eden Local, had alcoholic drinks

with others including an investor in the hotel and got extremely drunk.

        13.     Galicot proceeded to put his arm around one of the waitresses, Madigan (Maddy)

Zamora.

        14.     She told him to stop.

        15.     He ignored her request. He told her that he was her boss, and that she needed to do

what he said.

        16.     He even put cash in her hand, and grabbed her and pulled her even closer to him.

He gave her the cash as if to give her extra compensation in exchange for being more receptive to

his sexual advances, in effect treating her like a stripper or prostitute.

        17.     Ms. Zamora ended up crying outside the restaurant.

Rieger’s involvement in escalating the sexual harassment complaint on Saturday, 12/2/17

        18.     Ms. Zamora worked for Rieger since he was Director of Food and Beverage.




                                                   4
            Case 1:20-cv-05745-JPO Document 1 Filed 07/23/20 Page 5 of 14




       19.      Ms. Zamora complained to Rieger that evening about the sexual harassment

incident.

       20.      Rieger reported the incident by email and phone that evening to Kevin Fenton,

Managing Director for the hotel and Rieger’s supervisor on-site at the hotel. Mr. Fenton and

Rieger were the top two executives running the hotel.

       21.      Roberto Boscolo, the Chief Operating Officer (“COO”) at Cachet, was informed

about the incident. Mr. Boscolo spoke to Ms. Zamora and tried to make excuses for Mr. Galicot’s

behavior, telling her something along the lines of, “where Gabriel is from this often happens so

maybe his actions were misconstrued.” Mr. Boscolo was referring to the fact that Mr. Galicot is

Latin American. (Mr. Boscolo is from Italy.)

       22.      Ms. Zamora responded to Mr. Boscolo that that was “bs,” as she was Latin too.

       23.      Mr. Boscolo was not subordinate to any other executive at Cachet, and worked with

Mr. Galicot at Cachet as two of its most senior officers.

       24.      As Mr. Boscolo conducted no investigation and took no action against Mr. Galicot,

Mr. Fenton reported the sexual harassment incident, as well as Mr. Galicot’s inappropriate

response to it, by email late that Saturday night, December 2, to other top officers of Cachet

including the Chief Financial Officer (“CFO”), Martin Key.

       25.      In his email, Mr. Fenton referred to Rieger’s role in reporting the sexual harassment

incident.

Cachet failed to communicate with Rieger at all to investigate the sexual harassment
complaint prior to (or even after) terminating his employment

       26.      The Cachet executives emailed Mr. Fenton on Sunday, December 3, 2017 that they

would investigate and get back to him.

       27.      However, Cachet did no investigation whatsoever.



                                                  5
         Case 1:20-cv-05745-JPO Document 1 Filed 07/23/20 Page 6 of 14




       28.     No one from Cachet communicated any further with Mr. Fenton or Rieger about

the sexual harassment report.

The termination of Rieger’s employment on Monday, 12/4/17 without any warning --
the very next business day after he was involved in reporting sexual harassment

       10.     Instead, the very next day, on Monday, December 4, 2017, Cachet abruptly

terminated Rieger’s employment out of the blue with no notice or warning.

       11.     About 10 minutes after Cachet terminated Rieger’s employment, it also terminated

the employment of Mr. Fenton – Rieger’s supervisor who along with Rieger had escalated the

sexual harassment complaint and complaint about the COO’s response to it.

The reasons given to Rieger for his termination were clearly pretextual, as he was included
in many high-level discussions about the future of the hotel the week before until suddenly
being terminated almost right after escalating a sexual harassment complaint

       12.     Alison Hunt, the Vice President of Food & Brand Management who was Rieger’s

supervisor from Cachet’s corporate offices with whom he regularly had worked, was the person

who communicated the termination to Rieger, in the presence of Vida Marcelo, a Human

Resources/Payroll Manager.

       13.     Ms. Hunt told Rieger that the reason his employment was being terminated was

because some of the additional food and beverage outlets Cachet planned to open were not open

yet, and so Cachet could not manage his salary.

       14.     This reason was false and a pretext for retaliating against Rieger for his role in the

sexual harassment complaint against one of the top executives of the company (Chief Development

Officer Mr. Galicot), and against the top executive (COO Mr. Boscolo) for his mishandling and

exacerbating the situation in response to the complaint.

       15.     Ms. Hunt was crying when she terminated Rieger’s employment. This was clearly

not just a run-of-the-mill cost-cutting termination.



                                                  6
         Case 1:20-cv-05745-JPO Document 1 Filed 07/23/20 Page 7 of 14




       16.     Also, prior to Rieger’s termination, there had been no discussions with Rieger about

any possibility of terminating his employment or even concerns about the cost of his salary.

       17.     In fact, the opposite was the case.

       18.     The week before the termination of my employment, Rieger participated in a slew

of meetings with executives who worked in Cachet’s corporate offices about various business

planning issues.

       19.     Many of those meetings included Ms. Hunt, who terminated Rieger’s employment

the following Monday. During those meetings, neither Ms. Hunt nor anyone else gave any inkling

that any decision had been made to terminate Rieger’s employment.

       20.     Some of those meetings included Mr. Boscolo and the CFO Mr. Key.

       21.     Ms. Hunt even emailed Rieger more than once on Friday, December 1, 2017 after

6 p.m. with requests for things she wanted him to do on Monday, December 4 and the rest of that

following week.

       22.     Such a decision to terminate Rieger’s employment clearly had not been made prior

to the escalation of the sexual harassment complaint on the evening of Saturday, December 2.

Otherwise, it would not have made any sense to include Rieger in all of these meeting with the

corporate arm of Cachet.

       23.     Indeed, Ms. Hunt was still emailing Rieger about long-term business planning the

morning of Monday, December 4, the day she terminated his employment.

       24.     The fact that the additional food and beverage outlets had not opened yet was not a

new development that occurred on the day of Rieger’s termination the very next business day after

his involvement in the sexual harassment complaint.




                                                 7
           Case 1:20-cv-05745-JPO Document 1 Filed 07/23/20 Page 8 of 14




         25.      Cachet blatantly retaliated against Rieger for his role in opposing sexual

harassment.

The reasons Cachet gave to the EEOC for terminating Rieger’s employment were
provably false and pretextual

         26.      First, the November 30, 2017 email by Ms. Hunt that Cachet attached as Exhibit

B to its EEOC Position Statement does not show that a decision to terminate Rieger’s

employment was made prior to the December 2, 2017 incident in which Rieger was involved

in reporting sexual harassment. That email doesn’t even mention Rieger’s name, or indicate

that a decision had been made to terminate his employment. Instead, in that email Ms. Hunt

requests information to conduct an “analysis of the current situation.”

         27.      Second, Cachet’s allegation in its EEOC Position Statement that Rieger

reported to Ms. Hunt is false. Cachet produced to the EEOC as Exhibit B to its response to

the EEOC’s request for information Rieger’s offer letter, which provides that he reported to

the “Managing Director.” The Managing Director was Kevin Fenton.

         28.      Third, Cachet’s allegations in its EEOC Position Statement that Ms. Hunt, prior

to terminating Rieger’s performance, had discussed “performance issues” with Rieger is false.

Cachet never gave Rieger any written warning about such supposed performance issues. Mr.

Fenton, who was Rieger’s boss, did not raise performance issues with Rieger and was never

informed by Ms. Hunt that she had issues with Rieger’s performance.

         29.      Fourth, Cachet’s allegation that Ms. Hunt raised performance issues with

Rieger in the termination meeting is false. And she indeed cried at the termination meeting.

         30.      Fifth, the performance issues Cachet raised in its EEOC Position Statement are

false.

               a. The clock-in system for employees indeed had major problems, as it went down a

                  number of times and led to multiple hours of additional work each week


                                                 8
Case 1:20-cv-05745-JPO Document 1 Filed 07/23/20 Page 9 of 14




    establishing the hours that the employees were on site weekly. However, Rieger

    not only was never asked for his input about the clock-in system, but he was

    specifically told by Mr. Fenton that he had to use the existing system.

 b. As for the purchase order process Cachet raised in its EEOC Position Statement, it

    was also set in place and went through an electronic system. Rieger was told by

    David Laris (the Chief Creative Officer of Cachet) and Abraham Merchant (owner

    of the real estate where Cachet’s hotel was located) not to get involved in any food

    ordering. Rieger was specifically told by Mr. Laris and Mr. Merchant, at a meeting

    also attended by Mr. Fenton, not to involve himself with anything regarding the

    back of house, and that labor and food purchasing would be high for the first 6

    months and to mind his business and concentrate on the front of house leaving the

    back of house to the Executive Chef Francis Tariga.

 c. Regarding the cash drop system Cachet raised in its EEOC Position Statement,

    Rieger requested a standard operating procedure (“SOP”) from Ms. Hunt on more

    than one occasion. He was sent SOPs by someone from Cachet corporate at Ms.

    Hunt’s request that were in another language before finally getting them partly in

    in English and partly in Chinese, and the SOPs were for another property. Mr.

    Fenton told Rieger on multiple occasions that it was not Rieger’s job to draft SOPs,

    but rather it was Cachet corporate’s job to provide them to Rieger. Rieger requested

    from Mr. Fenton on at least 3 occasions new safes, as the safes he was given were

    not able to open or lock. Mr. Fenton informed Rieger that he should use the same

    system for the cash drops as the front desk of the hotel, so all cash drops were given

    to the front desk to handle. Rieger thus followed the directions of his direct superior




                                      9
        Case 1:20-cv-05745-JPO Document 1 Filed 07/23/20 Page 10 of 14




                and did nothing wrong.

             d. Regarding the stockade inventory management system Cachet raised in its EEOC

                Position Statement, within 3 business days of Ms. Hunt asking him to facilitate a

                new system, it was in place. On a weekly basis, inventory was taken for all

                beverages, which was what Mr. Rieger was asked to do.

       31.      Sixth, contrary to Cachet’s depiction in its EEOC Position Statement, the

emails from Ms. Hunt to Rieger in the few days prior to his termination on December 4, 2017

do indeed show that no decision had been made to terminate his employment prior to the

December 2, 2017 sexual harassment incident. Those emails included requests for things Ms.

Hunt wanted Rieger to do on Monday, December 4 and the rest of that following week, and an

email the morning of December 4 included long-term business planning.

             a. Attached as Exhibit 1 to Rieger’s EEOC Rebuttal was an email chain from

                November 30, 2017. In it, Rieger was sent the link to all the hotel procedural

                documents, and Ms. Hunt was cc'd. If Cachet had known already that Rieger would

                be terminated in a few days, it would not have given him access to these files and

                documents to download and edit.

             b. Attached as Exhibit 2 to Rieger’s EEOC Rebuttal was an email chain from

                December 1, 2017. On Friday, December 1, Ms. Hunt assigned Rieger tasks to

                complete “on Monday” and also “mid next week.”

             c. Attached as Exhibit 3 to Rieger’s EEOC Rebuttal was an email chain from

                December 1, 2017. Again Ms. Hunt emailed Rieger with tasks to get done “next

                week” after the new Financial Controller was scheduled to start.




                                                10
         Case 1:20-cv-05745-JPO Document 1 Filed 07/23/20 Page 11 of 14




             d. Attached as Exhibit 4 to Rieger’s EEOC Rebuttal was an email chain from

                December 4, 2017. On the morning of the day when Ms. Hunt terminated Mr.

                Rieger’s employment, Ms. Hunt asked Mr. Rieger to work on SOPs.

       32.      Seventh, Cachet’s claim in its EEOC Position Statement it could not justify

Rieger’s salary because the Playboy Club had not been opened is belied by its own actions.

             a. Cachet hired Alex Glen for the title of Director of Programming for Playboy a

                week and a half before Rieger was terminated.

             b. Also, only about a month after terminating Rieger, Cachet hired Zach Erdem to

                operate the Playboy Club -- a position Rieger had held. Yet Rieger was let go.

             c. So Cachet’s excuse of not being able to afford Rieger because the Playboy Club

                had not yet opened is pretextual.

                                        FIRST CLAIM
                             (Retaliation In Violation Of Title VII)

       10.      Rieger repeats and realleges the allegations contained above as if separately set

forth herein.

       11.      At all relevant times, Rieger was an “employee” under Title VII, 42 U.S.C. §

2000e(f).

       12.      Defendants are “employer[s]” under Title VII, 42 U.S.C. § 2000e(b).

       13.      Rieger opposed sexual harassment of a female employee of Cachet by the Chief

Development Officer of Cachet and engaged in protected activity under Title VII.

       14.      Defendants retaliated against Rieger for having engaged in the protected activity by

terminating his employment in violation of Title VII.

       15.      As a result of these Defendants’ retaliatory conduct, Rieger has suffered substantial

damages, including emotional pain and mental anguish, in an amount to be determined at trial.



                                                    11
             Case 1:20-cv-05745-JPO Document 1 Filed 07/23/20 Page 12 of 14




            16.   Defendants’ discriminatory conduct was taken with reckless indifference to

Rieger’s rights, entitling him to punitive damages under Title VII.

                                        SECOND CLAIM
                      (Retaliation Under New York State Human Rights Law)

            17.   Rieger repeats and realleges the allegations contained above as if separately set

forth herein.

            18.   At all relevant times, Rieger was an “employee” for purposes for § 292 of the New

York State Human Rights Law.

            19.   Defendants are “employer[s]” for purposes of § 292(5) of the New York State Human

Rights Law.

            20.   Rieger opposed sexual harassment of a female employee of Cachet by the Chief

Development Officer of Cachet and engaged in protected activity under the New York State Human

Rights Law.

            21.   Defendants retaliated against Rieger for having engaged in protected activity by

terminating his employment.

            22.   Defendants’ actions constitute retaliation against Rieger in violation of § 296(1) of the

New York Human Rights Law.

            23.   As a result of Defendants’ retaliation, Rieger has suffered substantial damages,

including but not limited to mental distress and lost wages and benefits, in an amount to be determined

at trial.

            24.   Rieger is also entitled to punitive damages.




                                                     12
         Case 1:20-cv-05745-JPO Document 1 Filed 07/23/20 Page 13 of 14




                                        THIRD CLAIM
                     (Retaliation Under New York City Human Rights Law)

       25.      Rieger repeats and realleges the allegations contained above as if separately set

forth herein.

       26.      Rieger is a “person” under § 8-107(1)(a) and § 8-102(1) of the New York City Human

Rights Law.

       27.      Defendants are “employer[s]” for purposes of the New York City Human Rights

Law under New York City Administrative Code § 8-102(5).

       28.      Rieger opposed sexual harassment of a female employee of Cachet by the Chief

Development Officer of Cachet and engaged in protected activity under the New York City Human

Rights Law.

       29.      Defendants retaliated against Rieger for having engaged in protected activity by

terminating his employment.

       30.      Defendants’ actions constitute retaliation against Rieger in violation of § 8-107(7) of

the New York City Human Rights Law.

       WHEREFORE, while reserving the right to seek additional damages as available, Rieger

demands judgment against Defendants as follows:

                1.     An award of Rieger’s actual damages in an amount to be determined at trial

for loss of compensation, benefits and professional opportunities, including back pay;

                2.     An award of reinstatement or front pay in lieu of reinstatement;

                3.     An award of damages in an amount to be determined at trial to compensate

Rieger for his mental anguish, humiliation, embarrassment, and emotional injury;

                4.     An award of punitive damages;

                5.     An award of reasonable attorneys’ fees and the costs of this action;



                                                  13
       Case 1:20-cv-05745-JPO Document 1 Filed 07/23/20 Page 14 of 14




            6.    An award of interest; and

            7.    Such other and further relief as this Court may deem just and proper.


Dated: New York, New York
       July 23, 2020


                                 LAW OFFICE OF MICHAEL GRENERT, PLLC

                                By:________s/_____________________________
                                Michael E. Grenert
                                214 W. 29th St., 2nd Floor
                                New York, New York 10001-5340
                                Telephone: (917) 553-2050
                                Facsimile: (917) 725-8525
                                Email: mgrenert@grenertlaw.com
                                Counsel For Plaintiff




                                           14
